TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2018



                                      NO. 03-18-00284-CV


                                K. N. M., a/k/a K. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


           APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on April 18, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.